ALFORD, Judge.
Jerry Lee Hiles was charged by bill of information with two counts of molestation of a juvenile, in violation of La.R.S. 14:81.2. At arraignment, the defendant entered a plea of not guilty. The defendant filed a motion to quash the bill of information on the ground that the time limitation for the institution of prosecution had expired. After a hearing, the trial court granted the motion and quashed the bill of information.
The State of Louisiana has appealed, urging as its only assignment of error that the trial court erred in granting the motion to quash. However, the State has failed to file a brief as required by Uniform Rules— Courts of Appeal, Rule 2-12.1. Accordingly, this assignment of error is considered *814abandoned. Uniform Rules — Courts of Appeal, Rule 2-12.4. Therefore, the trial court’s ruling granting the motion to quash is affirmed.
AFFIRMED.